DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-3 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Livingstone et al. (US 2014/0251897 A1).

	With regard to claims 1-3, Livingstone et al. discloses a process for separating a mixture of gases (see the abstract and paragraphs [0002] and [0039]) comprising contacting one side of a gas separation membrane comprising a furan-based polymer (sulfonated polyfurane, see paragraph [0108]) with a mixture of gases having different gas permeabilities, whereby at least one gas from the mixture of gases permeates preferentially across the gas separation membrane, thereby separating the at least one gas from the mixture of gases, and further comprising using a pressure differential (e.g. 40, 50 or 60 psig, see Fig. 17 and paragraph [0085]) across the gas separation membrane to separate the at least one gas from the mixture of gases, wherein the furan-based polymer is furan-based polysulfone (sulfonated polyfurane, see again paragraph [0108]) at Fig. 17, the abstract and paragraphs [0002], [0039], [0085] and [0108].

	With regard to claims 9-11, Livingstone et al. discloses the mixture of gases comprising hydrogen, nitrogen, carbon dioxide and methane, wherein hydrogen preferentially permeates across the gas separation membrane, and wherein the mixture of gases comprises hydrogen and nitrogen, hydrogen and carbon dioxide, carbon dioxide and nitrogen or carbon dioxide and methane at paragraphs [0085] and [0120].

	With regard to claims 12 and 15, Livingstone et al. discloses the gas separation membrane being in the form of a flat film, a hollow fiber or a spiral wound module at paragraph [0121].

	With regard to claims 13 and 14, Livingstone et al. likewise discloses a gas separation membrane comprising a furan-based polymer (sulfonated polyfurane, see paragraph [0108]) and an apparatus for separating a mixture of gases comprising the gas separation membrane at Fig. 17, the abstract and paragraphs [0002], [0039], [0085] and [0108].

5.	Claims 1, 2 and 9-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Berchtold et al. (US 2016/0375410 A1).

With regard to claims 1 and 2, Berchtold et al. discloses a process for separating a mixture of gases (see the abstract and paragraphs [0009]-[0010]) comprising contacting one side of a gas separation membrane comprising a furan-based polymer (furan-based polybenzimidazole, see paragraphs [0058]-[0059] when R2 is furan) with a mixture of gases having different gas permeabilities, whereby at least one gas from the mixture of gases permeates preferentially across the gas separation membrane, thereby separating the at least one gas from the mixture of gases, and further comprising using a pressure differential (permeate side vacuum, see paragraph [0186]) across the gas separation membrane to separate the at least one gas from the mixture of gases at the abstract and paragraphs [0009]-[0010], [0058]-[0059] and [0186].

With regard to claims 9-11, Berchtold et al. discloses the mixture of gases comprising hydrogen, helium, nitrogen, carbon dioxide and methane, wherein hydrogen or helium preferentially permeates across the gas separation membrane, and wherein the mixture of gases comprises hydrogen and methane, hydrogen and carbon dioxide or carbon dioxide and methane at paragraphs [0120]-[0121].

With regard to claims 12 and 15, Berchtold et al. discloses the gas separation membrane being in the form of a hollow fiber at the abstract.

	With regard to claims 13 and 14, Berchtold et al. likewise discloses a gas separation membrane comprising a furan-based polymer (furan-based polybenzimidazole, see paragraphs [0058]-[0059] when R2 is furan) and an apparatus for separating a mixture of gases comprising the gas separation membrane at the abstract and paragraphs [0009]-[0010], [0058]-[0059] and [0186].

6.	Claims 1, 2, 9 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motonaga et al. (US 5,045,357).

With regard to claims 1 and 2, Motonaga et al. discloses a process for separating a mixture of gases (see the abstract and col. 1, lines 11-15) comprising contacting one side of a gas separation membrane comprising a furan-based polymer (polyfuran, see col. 5, lines 57-64 and col. 6, lines 50-53) with a mixture of gases having different gas permeabilities, whereby at least one gas from the mixture of gases permeates preferentially across the gas separation membrane, thereby separating the at least one gas from the mixture of gases, and further comprising using a pressure differential (see Figs. 3 and 5) across the gas separation membrane to separate the at least one gas from the mixture of gases at Figs. 3 and 5, the abstract, col. 1, lines 11-15, col. 5, lines 57-64 and col. 6, lines 50-53.

With regard to claim 9, Motonaga et al. discloses the mixture of gases comprising oxygen and nitrogen at Figs. 3 and 5 and col. 2, lines 50-59.

With regard to claims 12 and 15, Motonaga et al. discloses the gas separation membrane being in the form of a hollow fiber (tubular) at col. 9, lines 38-40.

With regard to claims 13 and 14, Motonaga et al. likewise discloses a gas separation membrane comprising a furan-based polymer (polyfuran, see col. 5, lines 57-64 and col. 6, lines 50-53) and an apparatus for separating a mixture of gases comprising the gas separation membrane at Figs. 3 and 5, the abstract, col. 1, lines 11-15, col. 5, lines 57-64 and col. 6, lines 50-53.

7.	Claims 1, 3 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coplan et al. (US 4,631,128).

With regard to claims 1 and 3, Coplan et al. discloses a process for separating a mixture of gases (see the abstract and col. 1, lines 18-51) comprising contacting one side of a gas separation membrane comprising a furan-based polymer (sulfonated polyfuran, see col. 6, lines 17-19) with a mixture of gases having different gas permeabilities, whereby at least one gas from the mixture of gases permeates preferentially across the gas separation membrane, thereby separating the at least one gas from the mixture of gases, wherein the furan-based polymer is furan-based polysulfone (sulfonated polyfuran, see again col. 6, lines 17-19) at the abstract, col. 1, lines 18-51 and col. 6, lines 17-19.

With regard to claims 12 and 15, Coplan et al. discloses the gas separation membrane being in the form of a hollow at the abstract.

With regard to claims 13 and 14, Coplan et al. likewise discloses a gas separation membrane comprising a furan-based polymer (sulfonated polyfuran, see col. 6, lines 17-19) and an apparatus for separating a mixture of gases comprising the gas separation membrane at the abstract, col. 1, lines 18-51 and col. 6, lines 17-19.

8.	Claim 14 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duursma et al. (US 2016/0237211 A1).
	Duursma et al. discloses a membrane useable for gas separation comprising a furan-based polymer (furan-based polyamide or furan-based polyesteramide) at the abstract, paragraphs [0021]-[0023] and [0077] and claims 1 and 15.
With regard to the membrane being for gas separation, intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530 (CCPA 1971).  Purpose to which apparatus is to be put and expression relating apparatus to contents thereof during intended operation are not significant in determining patentability of an apparatus claim, Ex parte Thibault, 164 USPQ 666 (PTO Board of Appeals 1969).  Inclusion of the material worked upon by a structure being claimed does not impart patentability to the claims, In re Otto et al., 136 USPQ 458 (CCPA 1963).  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of that claimed, Ex parte Masham, 2 USPQ 2d 1647 (PTO Board of Appeals 1987). See MPEP 2115.

Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 3-5, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Duursma et al. (US 2016/0237211 A1) in view of either Berchtold et al. (US 2016/0375410 A1) or Coplan et al. (US 4,631,128).

	With regard to claims 1 and 13, Duursma et al. does not disclose the membrane being part of a gas separation apparatus or a process for separating a mixture of gases.
Berchtold et al. discloses an apparatus for separating a mixture of gases comprising a gas separation membrane comprising a furan-based polymer (furan-based polybenzimidazole, see paragraphs [0058]-[0059] when R2 is furan) and a process for separating a mixture of gases (see the abstract and paragraphs [0009]-[0010]) comprising contacting one side of the gas separation membrane with a mixture of gases having different gas permeabilities, whereby at least one gas from the mixture of gases permeates preferentially across the gas separation membrane, thereby separating the at least one gas from the mixture of gases at the abstract and paragraphs [0009]-[0010], [0058]-[0059] and [0186].
Coplan et al. discloses an apparatus for separating a mixture of gases comprising a gas separation membrane comprising a furan-based polymer (sulfonated polyfuran, see col. 6, lines 17-19) and a process for separating a mixture of gases (see the abstract and col. 1, lines 18-51) comprising contacting one side of the gas separation membrane with a mixture of gases having different gas permeabilities, whereby at least one gas from the mixture of gases permeates preferentially across the gas separation membrane, thereby separating the at least one gas from the mixture of gases at the abstract, col. 1, lines 18-51 and col. 6, lines 17-19.
It would have been obvious to one of ordinary skill in the art to incorporate the membrane of Duursma et al. into the process and apparatus of Berchtold et al. or Coplan et al. since it is known from Berchtold et al. and Coplan et al. that furan-based polymers are effective for performing efficient gas separations.

With regard to claims 3-5, Duursma et al. discloses the furan-based polymer being a furan-based polyesteramide, wherein the furan-based polymer is derived from 2,5-furan dicarboxylic acid and a diol at paragraphs [0021]-[0023].
The Examiner notes that one ordinarily skilled in the art would at once envisage the term “diol” encompassing simple, lower aliphatic diols such as 1,3-propanediol. See MPEP 2131.02(III).

With regard to claims 12 and 15, Berchtold et al. discloses the gas separation membrane being in the form of a hollow fiber at the abstract. Coplan et al. discloses the gas separation membrane being in the form of a hollow at the abstract.
	It would have been obvious to one of ordinary skill in the art to incorporate the hollow fiber shape of Berchtold et al. or Coplan et al. into the membrane of Duursma et al. to provide a membrane having a large surface area per unit volume, as is well known in the art.

Allowable Subject Matter

11.	Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

12.	The following is a statement of reasons for the indication of allowable subject matter:

	The prior art made of record does not teach or fairly suggest the processes of claims 6-8 wherein the furan-based polymer is one of the recited polymer blends or copolyester.

Conclusion

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Linder et al. (see especially paragraphs [0096] and [0116]), Barss et al. (see especially paragraphs [0021]-[0022]), Benes et al. (see especially claim 3) and Shiro et al. (see especially col. 10, lines 22-41) references disclose similar systems.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
November 1, 2022